DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-4, 6, 8-18 and 20 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 02/27/2021, pages 7-10.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 9 and 14, for example:
	Claim 1 relates to a vehicle mirror having at least one actuator being operatively connected to a corner region or an edge region of a base, such that, when electrical energy is supplied to a first and a second conductor that have opposite charges, whereby the first and the second conductor are electrostatically attracted toward each other to cause at least a portion of a dielectric fluid in a bladder to be displaced to an outer peripheral region of a fluid chamber, and the at least one actuator being 
	Claim 9 relates to a vehicle mirror being operatively connected to a corner region or an edge region of a base; at least one actuator operatively positioned to adjust a position or an orientation of the mirror, a bladder including a flexible casing and defining a fluid chamber, including a dielectric fluid, a first conductor and a second conductor operatively positioned on opposite portions of the bladder, whereby upon supplying an electrical energy to the first and the second conductor causes electrostatic attraction each other to cause at least a portion of the dielectric fluid to be displaced to an outer peripheral region of the fluid chamber, and whereby the position or the orientation of the mirror is adjusted.
Claim 14 relates to a vehicle mirror being operatively connected to a corner region or an edge region of a base, and one or more actuators being operatively positioned to adjust the position and/or the orientation of the mirror, one or more actuators being configured such that, when electrical energy is supplied to a first and a second conductor, with opposite charges, the first and the second conductor are electrostatically attracted toward each other to cause at least a portion of a dielectric fluid to be displaced to an outer peripheral region of the fluid chamber.
	





Claims 1, 9 and 14 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention when the vehicle detects another vehicle approaching from behind with its high beams activated that could blind the driver, the mirror control system(s) can determine how to orient one or more to reduce or avoid the effect of the driver. 
Further, arrangements described herein can facilitate autonomously track passing vehicles, so a vehicle's blind spot is minimized.
Claims 2-4, 6, 8, 10-13, 15-18 and 20, which depend from either claim 1, 9 or 14, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 8, 2021